Order reversed, without costs, and motion granted to the extent of giving the plaintiff, accompanied by not more than two persons, an inspection of the machine by which he claims to have been hurt, together with its equipment and appurtenances; that such persons be permitted to examine during business hours such machine, both in operation and at rest, and to take a photograph of the same; that the plaintiff give in writing notice to defendant’s attorneys two days before such inspection, of the day and hour when the same will be had, and that at the -time named such inspection and photograph be made within a period not exceeding fifteen minutes. No opinion. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.